DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,032,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘227 Patent claims anticipate the instant application claims, as detailed in the claim comparison table below. 
Double Patenting Claim Comparison Chart
Claim no. 
Instant Application
Claim no.
US Pat. 10,032,227
1.
An exercise apparatus comprising: a base; an operating unit movable relative to the 

An exercise apparatus comprising: a base; an operating unit movable relative to the base; a motor 

The exercise apparatus of claim 1, wherein the controller is further configured to generate non-validated exercise use data in response to the sensor detecting the user not engaged 

wherein the controller is configured to generate a non-validated exercise use data in response to movement of the operating unit relative to the base and the sensor 

The exercise apparatus of claim 2, wherein on startup of the motor and movement of the operating unit relative to the base, the controller is configured to generate the non-validated exercise use data, and wherein the controller is further configured to record the non-validated exercise use data as validated exercise use data in response to the sensor detecting engagement of the user with the operating unit.
2.
The exercise apparatus of claim 1, wherein to generate the validated exercise use data the controller records the non-validated exercise use data as validated exercise use data for a portion of time that the operating unit moves relative to the base and the sensor does detect engagement of the user with the operating unit.
4.
The exercise apparatus of claim 1, wherein the validated exercise use data includes an amount of user exercise time defined by a duration that the sensor detects engagement of the user with the operating unit during movement of the operating unit relative to the base.
4.
The exercise apparatus of claim 1, wherein the validated exercise use data includes a time spent exercising while the sensor detects engagement of the user with the operating unit.  

5.
The exercise apparatus of claim 1, wherein the validated exercise use data includes a distance traveled by the user, wherein the distance traveled is defined 

The exercise apparatus of claim 1, wherein the validated exercise use data includes a distance traveled by the user while the sensor 

	

The exercise apparatus of claim 1, wherein the controller is further configured to record the validated exercise use data in response to the sensor detecting engagement of the user with the operating unit.
1.
wherein the controller is further configured to generate a validated exercise use data in response to movement of the operating unit relative to the base and the sensor does detect engagement of the user with the operating unit,


Claims 8-11 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,032,227. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘227 Patent claims anticipate the instant application claims, as detailed in the claim comparison table below. 

Double Patenting Claim Comparison Chart 
Claim no. 
Instant Application 
Claim no. 

8.
An exercise apparatus comprising: a motor; an operating member driven by the motor; a sensor operable to detect engagement of a user 

An exercise apparatus comprising: a motor; an operating member driven by the motor; a sensor operable to detect engagement of a user with the operating member; 

wherein the controller is configured to stop reporting the exercise use data to the communication interface in response to the controller determining that the user is not engaged with the operating member and the operating member is driven by the motor.
1.
wherein in response to the controller determining that the user is not engaged with the operating member, the controller is configured to stop reporting the exercise use data to the communication interface,
10.
wherein the controller is in communication with the communication interface while the operating member is driven by the motor and the user is 

and a communication interface in communication with the controller, wherein the controller is configured determine whether the user is engaged with the operating 

wherein the communication interface is in communication 

and a communication interface in communication with the controller, 

A method of verifying the use of an exercise apparatus, the method comprising: operating an operating member driven by a motor; generating exercise use data in response to operating the operating member; receiving, at a controller, sensor data from a sensor; comparing, at the controller, the sensor data with a known data parameter that is indicative of a user not engaging the operating member; and reporting, by the controller, the exercise use data to a communication interface in response to the comparison step indicating that the user is engaged with the operating member.
16.
A method of verifying the use of an exercise apparatus comprising: operating a motor-driven operating member; in response to operating the motor-driven operating member, generating exercise use data; receiving, at a controller, sensor data from a sensor; comparing, at the controller, the received sensor data with a known data parameter that is indicative of a user not engaging the motor-driven operating member; in response to the comparison step indicating that the user is engaged with the motor-driven operating member, reporting the exercise use data to a communication interface; in response to the comparison step indicating that the user is not engaged with the 

The method of claim 13, further comprising ceasing reporting of the exercise use data to the communication interface in response to the controller determining that the user is not engaged with the operating member while the operating member is driven by the motor.
16.
in response to the comparison step indicating that the user is not engaged with the motor-driven operating member, ceasing to report the exercise use data to the communication interface;
15.
The method of claim 13, further comprising generate the exercise use data in response to the determination that the user is engaged with the operating member and in response to the determination 

comparing, at the controller, the received sensor data with a known data parameter that is indicative of a user not engaging the motor-driven operating member; in response to the comparison step indicating that the user is engaged 

The method of claim 13, further comprising reporting, by the controller, the exercise use data to the communication interface only in response to the controller determining that the user is engaged with the operating member.


17.
The method of claim 13, further comprising determining, by the controller, an amount of user exercise time defined by a duration that the sensor detects engagement of the user with the operating member during movement of the operating member.


18.
The method of claim 13, wherein the known data 


19.
The method of claim 13, wherein the reported exercise use data is defined as validated exercise use data.


20.
The method of claim 13, further comprising connecting the exercise apparatus with a remote location, communicating the exercise use data to the remote location, and maintaining communication between the exercise apparatus and an remote location while the operating member is driven by the motor and the user is determined by the controller not to be engaged with the operating member.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784